EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in an interview with Attorney Kory Kotrba on June 02, 2022.
The application has been amended as follows: 
Amend Claim 4: Delete: “

    PNG
    media_image1.png
    112
    359
    media_image1.png
    Greyscale

The synthetic lubricant composition of claim 1, wherein dithiocarbamate antioxidant consists essentially of an ashless dialkyl dithiocarbamate of the formula: 

    PNG
    media_image1.png
    112
    359
    media_image1.png
    Greyscale

wherein R4, R5, R6 and R7 are the same or different and are branched or straight chain alkyl groups having 1 to 8 carbon atoms, and wherein R' is an aliphatic group having 1 to 8 carbons.”
Cancel Claim 14.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted May 02, 2022, were received.
Amended claims 1, 4-8, 11-13 and 15-19, filed May 02, 2022, are pending and have been fully considered.  Claims 2, 3, 9, 10 and 14 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.

Allowable Subject Matter
Claims 1, 4-8, 11-13 and 15-19 are allowed.  
The present invention is allowable over the applied prior art of record, the references cited in the submitted Information Statement Disclosure and cited on the PTO-892 because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a synthetic lubricant composition comprising: a dual antioxidant package consisting of: an alkylated diphenylamine antioxidant comprising 0.25 to 1.0 weight percent of a total weight of the synthetic lubricant composition; a dithiocarbamate antioxidant comprising 0.25 to 0.75 weight percent of the total weight of the synthetic lubricant composition, wherein the dithiocarbamate antioxidant comprises an ashless dialkyl dithiocarbamate or a metal dialkyl dithiocarbamate, and wherein the alkylated diphenylamine antioxidant and the dithiocarbamate antioxidant are in present in a ratio from 1:5 to 5:1 weight parts of the alkylated diphenylamine antioxidant to weight parts of the dithiocarbamate antioxidant, and wherein a combined weight of the alkylated diphenylamine antioxidant and the dithiocarbamate antioxidant is from 0.50 to 1.5 weight percent of the total weight of the synthetic lubricant composition; and a polyalkylene glycol (PAG) comprising 99.25 to 85 weight percent of the total weight of the synthetic lubricant composition, wherein the synthetic lubricant composition has a total acidic number (TAN) increase of 2 milligrams of potassium hydroxide per gram of the synthetic lubricant composition over 27 days or greater as measured in accordance with ASTM D664, and wherein the synthetic lubricant composition does not include any of a Group I, II, III, IV base oil, as presently claimed in independent claim 1 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771